DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “analytic system” in claim 1. The claim does not provide any structure as to what the analytic system is. The examiner has looked to the specification, mainly paragraphs 0046 which states that the analytics system is an example of a remote system or another mobile device. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 11-20 recite a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03. Claims 1-10 recite a system, and therefore, falls under the statutory category of being a thing or products. See MPEP 2106.03.
2A – Prong 1: The claims 1-20 recites a judicial exception by reciting the limitations of generating a plurality of data streams corresponding to sensors, downloading a program, receiving parameters, and executing the analytic function based on the parameters and data streams. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of “generating data streams from sensors, downloading analytic program, and executing the analytics function”. That is, other than reciting “generating” data, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “generating data” language, the claim encompasses the user manually monitors the data received, receives a formula and parameters, performs the calculation using the formula and the parameters along with the data from sensors. The mere nominal recitation of a obtaining physiological signal does not take the claim limitation out of the mental processes grouping. The same analysis applies to the other recited limitations which draw the same conclusion. Thus, claims 1-20 recites a mental process and is directed to an abstract idea. It is further noted 
2A – Prong 2: The claims 1-20 does not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. notifying the user, determining anomaly, providing questions and tasks to the user, collecting other parameters,…) do not amount to significantly more. For example, generating sensor data is equivalent to receiving is similar to gathering data, (i.e., gathering data/statistics MPEP 2106.05(d)(II)); executing the analytics function (i.e., as generic devices, a “computer-implemented” method, performing generic computer functions like sending, receiving, and visually displaying data) is insignificant extra-solution activity (i.e., data output); similarly, the processor and memory are considered to be a high level of generality and merely use the computer elements, and considered to be insignificant extra-solution activity (i.e., gathering data/statistics MPEP 2106.05(d)(II)). 
2B: As discussed with respect to step 2A prong two, the additional elements of notifying the user, determining anomaly, providing questions and tasks to the user, collecting other parameters, etc.,  in the dependent claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim 1-20 are ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the program” in line 11; it is unclear if this is the “one or more programs stored on the memory, or analytics program as in claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “on-body sensor” in line 1; it is unclear if this is the same as a plurality of on-body sensors or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “on-body sensor” in line 1; it is unclear if this is the same as a plurality of on-body sensors or not. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for depending on rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-5, 8-9, 11-15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20160073947 granted to Anderson in view of US Pat Pub No. 20130317753 granted to Kamen et al. (hereinafter “Kamen”).
Regarding claim 1, Anderson discloses a system for providing cognitive assistive analytics (fig. 1, para 0011, system 100 having a mobile computing device 102 for determining a cognitive state of the user), comprising: a plurality of on-body sensors configured to generate a plurality of data streams corresponding to user-derived data of a user (fig. 1, para 0011 and 0016, one or more sensors 118 including biosensors 126); one or more processors (fig. 1, para 0013, processor 110); memory (fig. 1, para 0013, memory 114); and one or more programs stored on the memory that when executed by the one or more processors cause the one or more processors to (para 0014 “the memory 114 may store various data and software used during operation of the mobile computing device 102…”): execute the analytics function in the program based on the plurality of calculated parameters and the plurality of data streams (para 0035 “the mobile computing device 102 may utilize any suitable techniques, algorithms, and/or mechanisms for analyzing the sensed biophysical characteristics and for determining the cognitive state of the user.”).
Anderson discloses having communication circuitry capable of enabling communication between the mobile computing device and a remote device. Anderson also discloses analyzing fails to disclose download[ing] an analytics program from an analytics system, wherein the analytics program comprises a plurality of parameters for an analytics function and the analytics function; transmit a request to the analytics system to calculate the plurality of parameters for the analytics function; receive the plurality of calculated parameters from the analytics system.  
Kamen teaches a patient car system having a first data gathering module, a user interface for transmitting an order or receiving patient-related information which allows the first module to receive and store measured parameters pertaining to a patient’s current condition. The first module is further configured to receive/download information about pre-existing parameters related to the patient from a first database (here, analytics system) as disclosed in paragraph 0030, 0102. Paragraph 0038 recites that the hub (intermediate device) may receive an identification or a code from the patient device to download the application from a server associated with the identification (this is understood to be the same as requesting and downloading an application as recited in claim 1). This allows the system to compare the patient's currently-measured, patient-condition parameters and received, pre-existing, patient-condition parameters with known normal ranges, and create a table of patient-condition parameters found to be outside the normal ranges (para 0030). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Anderson with the teachings of Kamen to provide downloading a plurality of parameters for an analytics 

Regarding claim 2, Anderson as modified by Kamen (hereinafter “modified Anderson”) renders the system of claim 1, Anderson discloses wherein the one or more processors are caused to: determine a cognitive condition of the user based on a result of executing the analytics function; and notify the user of the determined cognitive condition (fig 3, para 0035, 0037).  

Regarding claim 3, modified Anderson renders the system of claim 2 obvious as recited hereinabove, Anderson discloses wherein to notify the user, the one or more processors are caused to: request the user to schedule an appointment with the physician to assess the determined cognitive condition (figs. 3-4, paras 0040-0041, notifying one or more trusted device that the user requires assistance).  

Regarding claim 4, modified Anderson renders the system of claim 2 obvious as recited hereinabove, Anderson discloses wherein the determined cognitive condition indicates whether an anomaly is present (para 0036, fig. 3, “mobile computing device 102 determines whether assistance is required based on the cognitive state of the user.”).  

Regarding claim 5, modified Anderson renders the system of claim 1 obvious as recited hereinabove, Anderson discloses wherein the user-derived data comprises physiological data, cognitive survey data, cognitive test data, and analytics metrics (para 0036, “biophysical or biophysiological trait”, para 0018 “inputs from the user and/or from remote users…”).  

Regarding claim 8, modified Anderson renders the system of claim 1 obvious as recited hereinabove, Anderson discloses wherein the user-derived data comprises physiological data comprising one or more of a gait-stride time, a heart rate, a heart rate variability (HRV), a blood pressure (BP), a body temperature, a galvanic skin response, or an electrocardiogram (ECG), a breathing rate, posture data, or an acceleration (para 0017, “biophysical characteristics associated with the cognitive state of the user (e.g., heart rate, brain activity, etc.)”, para 0018 “posture”).
  
Regarding claim 9, modified Anderson renders the system of claim 1 obvious as recited hereinabove, Anderson discloses wherein the on-body sensor comprises a light sensor, a biosensor, a microphone, or a temperature sensor (para 0016-0018, 0026 “biosensors 126”, “temperature sensor”).  

Regarding claim 11, Anderson discloses a method for providing cognitive assistive analytics (fig. 1, para 0011, system 100 having a mobile computing device 102 for determining a cognitive state of the user), comprising: generating a plurality of data streams corresponding to 
Anderson discloses having communication circuitry capable of enabling communication between the mobile computing device and a remote device. Anderson also discloses analyzing biophysical characteristics based depending on the particular embodiment and the type of sensory data that has been collected. Therefore, it is understood that Anderson’s system has already downloaded the analytic function for various calculations. However, Anderson fails to disclose downloading an analytics program from an analytics system, wherein the analytics program comprises a plurality of parameters for an analytics function and the analytics function; transmitting a request to the analytics system to calculate the plurality of parameters for the analytics function; receiving the plurality of calculated parameters from the analytics system.
Kamen teaches a patient car system having a first data gathering module, a user interface for transmitting an order or receiving patient-related information which allows the first module to receive and store measured parameters pertaining to a patient’s current condition. The first module is further configured to receive/download information about pre-existing parameters related to the patient from a first database (here, analytics system) as disclosed in paragraph 0030, 0102. This allows the system to compare the patient's currently-

Regarding claim 12, modified Anderson renders the method of claim 11 obvious as recited hereinabove, Anderson discloses wherein comprising: determining a cognitive condition of the user based on a result of executing the analytics function; and notifying the user of the determined cognitive condition (fig 3, para 0035, 0037).  

Regarding claim 13, modified Anderson renders the method of claim 12 obvious as recited hereinabove, Anderson discloses wherein notifying the user comprises: requesting the user to schedule an appointment with the physician to assess the determined cognitive condition (figs. 3-4, paras 0040-0041, notifying one or more trusted device that the user requires assistance).  

Regarding claim 14, modified Anderson renders the method of claim 12 obvious as recited hereinabove, Anderson discloses wherein the determined cognitive condition indicates whether an anomaly is present (para 0036, fig. 3, “mobile computing device 102 determines whether assistance is required based on the cognitive state of the user.”).  

Regarding claim 15, modified Anderson renders the method of claim 11 obvious as recited hereinabove, Anderson discloses wherein the user-derived data comprises physiological data, cognitive survey data, cognitive test data, and analytics metrics (para 0036, “biophysical or biophysiological trait”, para 0018 “inputs from the user and/or from remote users…”).  

Regarding claim 18, modified Anderson renders the method of claim 11 obvious as recited hereinabove, Anderson discloses wherein the user-derived data comprises physiological data comprising one or more of a gait-stride time, a heart rate, a heart rate variability (HRV), a blood pressure (BP), a body temperature, a galvanic skin response, or an electrocardiogram (ECG), a breathing rate, posture data, or an acceleration (para 0017, “biophysical characteristics associated with the cognitive state of the user (e.g., heart rate, brain activity, etc.)”, para 0018 “posture”).  

Regarding claim 19, modified Anderson renders the method of claim 11 obvious as recited hereinabove, Anderson discloses wherein the on-body sensor comprises a light sensor, a biosensor, a microphone, or a temperature sensor (para 0016-0018, 0026 “biosensors 126”, “temperature sensor”).  

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over modified Anderson as applied to claims 1-5, 8-9, 11-15, 18-19 above, and further in view of US Pat Pub No 20080033303 A1 granted to Wariar et al. (hereinafter “Wariar”)
Regarding claim 6, modified Anderson renders the system of claim 1 obvious as recited hereinabove, but fails to discloses wherein the user-derived data comprises cognitive survey data, and wherein the one or more processor are caused to: generate a cognitive survey including a predetermined question related to a cognitive state of the user ; display, in a user interface, the cognitive survey to the user ; and receive, in the user interface, an input from the user that answers the predetermined question in the cognitive survey, wherein the user input comprises cognitive survey data.  
Wariar provides a similar system for monitoring a patient cognitive function by additionally providing a cognitive test to a patient via a user interface (e.g. para 0019-0021 “In addition, patient responses obtained during cognitive tests administered to the patient using the external device 105 can be collected and analyzed. For example, questions or tasks can be presented to a patient on a touch-sensitive computer display.”), which allows the results to be collected and analyzed to provide further determination of the patient’s cognitive function. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Anderson’ with the additional teachings of Wariar to provide a a series of questions during a cognitive test to the patient using an external device in order to provide the predictable result of collecting and analyzing the answers to provide further determination of the patient’s cognitive function. 

Regarding claim 7, modified Anderson renders the system of claim 1 obvious as recited hereinabove, but fails to discloses wherein the user-derived data comprises cognitive test data, and wherein the one or more processor are caused to: generate a cognitive test that requires the user to perform a task on a display; display, in a user interface, the cognitive test to the user; receive, in the user interface, an input from the user associated with performing the task; and generating the cognitive test data based on the user input.  
Wariar teaches a similar system for monitoring a patient cognitive function by additionally providing a cognitive test to a patient via a user interface (e.g. para 0019-0021 “In addition, patient responses obtained during cognitive tests administered to the patient using the external device 105 can be collected and analyzed. For example, questions or tasks can be presented to a patient on a touch-sensitive computer display.”), which allows the results to be collected and analyzed to provide further determination of the patient’s cognitive function. Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Anderson’ with the additional teachings of Wariar to provide a a series of questions during a cognitive test to the patient using an external device in order to provide the predictable result of collecting and analyzing the answers to provide further determination of the patient’s cognitive function. 

Regarding claim 16, modified Anderson renders the method of claim 11 obvious as recited hereinabove, but fails to disclose wherein the user-derived data comprises cognitive survey data, and wherein the method comprises: generating a cognitive survey including a 
Wariar teaches a similar system for monitoring a patient cognitive function by additionally providing a cognitive test to a patient via a user interface (e.g. para 0019-0021 “In addition, patient responses obtained during cognitive tests administered to the patient using the external device 105 can be collected and analyzed. For example, questions or tasks can be presented to a patient on a touch-sensitive computer display.”), which allows the results to be collected and analyzed to provide further determination of the patient’s cognitive function. Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Anderson’ with the additional teachings of Wariar to provide a series of questions during a cognitive test to the patient using an external device in order to provide the predictable result of collecting and analyzing the answers to provide further determination of the patient’s cognitive function. 

Regarding claim 17, modified Anderson renders the method of claim 11 obvious as recited hereinabove, but fails to disclose
Wariar teaches a similar system for monitoring a patient cognitive function by additionally providing a cognitive test to a patient via a user interface (e.g. para 0019-0021 “In addition, patient responses obtained during cognitive tests administered to the patient using the external device 105 can be collected and analyzed. For example, questions or tasks can be presented to a patient on a touch-sensitive computer display.”), which allows the results to be collected and analyzed to provide further determination of the patient’s cognitive function. Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Anderson’ with the additional teachings of Wariar to provide a series of questions during a cognitive test to the patient using an external device in order to provide the predictable result of collecting and analyzing the answers to provide further determination of the patient’s cognitive function. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over modified Anderson as applied to claims 1-5, 8-9, 11-15, 18-19 above, and further in view of US Pat Pub No 20170109437 granted to Kudo et al. (hereinafter “Kudo”).
Regarding claim 10, modified Anderson renders the system of claim 1 obvious as recited hereinabove, Anderson discloses wherein the one or more processors are caused to: receive geolocation information from a Global Positioning System (GPS) device (para 0037, mobile device includes geolocation information); determin[ing] a data stream type of user data received from an on-body sensor of the plurality of on-body sensors; store the user data in a data stream associated with the determined data stream type (para 0027-0028); but fails to disclose
Kudo teaches a method and system for cluster mapping of location based on neural activity data and physiological data collected from a user (para 0041). This data may be analyzed to determine locations where a particular user previously had negative or positive experiences (para 0041) which may be used to provide recommended destinations to the user in order to improve the user’s mood or suitable to the user’s mood (para 0041). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Anderson’ with the teachings of Kudo to provide location tagged with emotion of the user in order to fasciculate analyzing the data to determine locations where a particular user previously had negative or positive experiences which would provide the predictable result of providing recommended destinations to the user. 

Regarding claim 20, modified Anderson renders the method of claim 11 obvious as recited hereinabove, Anderson discloses comprising: receiving geolocation information from a Global Positioning System (GPS) device (para 0037, mobile device includes geolocation information); determining a data stream type of user data received from an on-body sensor of the plurality of on-body sensors; storing the user data in a data stream associated with the determined data stream type  (para 0027-0028); but fails to disclose tagging the user data in the data stream with the geolocation information.  
Kudo teaches a method and system for cluster mapping of location based on neural activity data and physiological data collected from a user (para 0041). This data may be analyzed to determine locations where a particular user previously had negative or positive experiences (para 0041) which may be used to provide recommended destinations to the user 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792